Citation Nr: 0823978	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-36 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to July 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
service connection for hearing loss and tinnitus.


FINDINGS OF FACT

 1.  The most probative evidence shows that the veteran's 
current hearing loss disability was not manifested within one 
year of service separation, and is not causally related to a 
disease, injury or event in service.

2.  There is at least an approximate balance of positive and 
negative evidence regarding whether the veteran's current 
tinnitus is causally related to a disease, injury or event in 
service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  See 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C. F. R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309(a), 3.385 (2007).

2.  Resolving doubt in favor of the veteran, tinnitus was 
incurred in service.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated August 
2004.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b). 

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of   38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  

With respect to the Dingess requirements, the veteran was 
notified in a March 2006 letter of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should his claims be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
did not, however, provide such notice to the veteran prior to 
the RO decision that is the subject of this appeal.  To the 
extent that the deficiency with regard to the Dingess 
requirements raises a presumption of prejudice, the record 
reflects that the veteran was provided ample opportunity to 
respond to the notice, and that he, in fact, did respond, but 
did not submit or identify any additional evidence that he 
believed would be relevant to his claim.  The Board finds 
that the veteran has been provided a meaningful opportunity 
to participate effectively in the processing of his claims by 
VA, any defect in the timeliness of the Dingess notice did 
not affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

        b.) Duty to assist

The Board notes that it is satisfied that VA has complied 
with the VCAA duty to assist regulations by aiding the 
veteran in obtaining evidence, and that all reasonable 
efforts to develop the record have been made.  The veteran 
first applied for service connection in July 2004.  In 
September 2004, prior to issuing its decision, the RO 
requested that the National Personnel Records Center (NPRC) 
obtain the veteran's service treatment records and 
alternative sources of service treatment information.  In 
April 2005, the NPRC reported that other than morning reports 
from February and May 1952, the veteran's records could not 
be located.  It indicated that all procedures to obtain the 
service medical records were correctly followed and 
exhausted, and that any further attempts to locate these 
records would be futile.  It was later determined that the 
records may have been destroyed in a fire at the NPRC in 
1973.  

Under such circumstances, the Court has held that VA has a 
heightened obligation to explain its findings and conclusions 
and to carefully consider the benefit-of-the-doubt rule, 
which states that when there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  There is also a heightened duty to search 
for medical information from alternative sources in order to 
reconstruct the service medical records.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).  In addition, the Board is under 
a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  

In April 2005, the RO notified the veteran of these findings 
and requested that he provide any medical records in his 
possession.  The veteran, however, stated that he did not 
have any service medical records.  The Board notes that while 
the veteran reported having had several hearing tests, he has 
not submitted any reports of these examinations, nor has he 
identified any private treatment records that he would like 
VA to obtain.  The record does, however, reflect that the 
veteran underwent a VA audiology examination in May 2005 to 
clarify the nature and etiology of his condition.  Therefore, 
the Board finds that the RO has satisfied its duty to assist 
under Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.



II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Additionally, service connection for organic diseases of the 
nervous system, such as hearing loss, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one (1) year 
from the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2007).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As previously stated, the veteran's service medical records 
cannot be found.  Because these records, if they exist, 
remain absent from the file, the Board's analysis has been 
undertaken in accordance with the heightened obligation set 
forth in Cuevas and O'Hare.  It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).
 
The veteran contends that his bilateral hearing loss and 
bilateral tinnitus are the result of exposure to noise while 
serving in the United States Army.  (See Statement in Support 
of Claim, August 2004.)  Specifically, he contends that 
during basic training in Ft. Riley, Kansas, he developed 
"roaring" in his right ear while training with heavy 
weapons, but he did not seek medical treatment for this 
condition at that time.  Id.  He states that after he was 
transferred to Kokura, Japan, in 1952, he developed very 
painful swelling on the right side of his face and in his 
right ear.  (See Notice of Disagreement, May 2005.)  He said 
that he was treated for a right ear infection and that after 
about a week, the swelling subsided and he was left with 
tinnitus, which has continued to the present day.  (See VA 
examination report, May 2005; letter from veteran, May 2005.)  
The veteran also alleges that his hearing loss disability is 
attributable to these events.  (See Notice of Disagreement, 
May 2005.)




Upon audiological testing by the VA in May 2005, the VA 
examiner measured the following audiological puretone 
thresholds:



   HERTZ




500
1000
2000
3000
4000
RIGHT
25
35
90
90
85
LEFT
25
45
90
100
100

Speech recognition ability was 54 percent for the right ear 
and 50 percent for the left ear.  The average decibel loss 
was 75 in the right ear and 84 in the left ear.  Based on 
these results, the criteria for hearing loss as described 
under 38 C.F.R. § 3.385 were met bilaterally.  

The VA examiner found that the veteran's hearing loss was 
severe and unusual for the limited noise exposure he claimed 
to have experienced while in service.  He concluded that 
unless proven otherwise through hearing data obtained in 
close proximity to discharge, it is more likely than not that 
the veteran's hearing loss was the result of post military-
related factors.  Regarding the veteran's claim for tinnitus, 
the examiner found that his claim of right ear treatment was 
a valid source for the condition and was "time locked" to 
his military service.  However, he concluded that based on 
the fact that there was no record of these findings in his 
military file, and unless additional information was 
presented, the veteran's claim for tinnitus was unsupported. 

	a)  Hearing loss

While the competent medical evidence in this case does show 
that the veteran has a diagnosis of hearing loss, the record 
does not include a competent medical opinion linking the 
condition to the veteran's active duty.  The Court has held 
that although the veteran can attest to factual matters of 
which he had first-hand knowledge (e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty)  (See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005)), as a lay person, he has not been shown to be capable 
of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

In this case, the veteran has reported the onset of tinnitus 
while on active duty; however, he has never reported the 
onset of hearing loss either during service or within one 
year of service.  Rather, he appears to be contend that his 
hearing loss disability that developed later is related to 
acoustic trauma in service.  However, while the veteran is 
capable of reporting what comes to him through his senses, he 
does not have medical expertise and therefore cannot provide 
a competent opinion regarding diagnosis and causation.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, while the 
veteran is competent to report that he currently has hearing 
problems (as well as ringing in his ears), he is not 
competent to provide opinions regarding the etiology of any 
current disabilities.

In this case, the VA examiner concluded that based, on the 
severity of his condition in relation to his limited noise 
exposure in service (as well as the lack of contemporary 
diagnostic evidence), it is more likely than not that the 
veteran's hearing loss was causally-related to post-military 
factors.  As noted, even though the veteran now claims that 
his present hearing loss was the result of in-service 
acoustic trauma, there is no evidence either in the form of 
medical records or lay statements that the veteran actually 
suffered hearing loss either during service or within one 
year of discharge.  Thus, while the Board concludes that the 
lay evidence presented by the veteran concerning his 
continuity of symptoms after service is credible and 
ultimately competent, the veteran's claim fails based upon 
the lack of medical nexus associating his current hearing 
problems to a current disability.

The Board also notes that the veteran's claim of service 
connection for hearing loss was not made until more than 50 
years after his military service.  (See Notice of 
Disagreement, May 2005.)  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

Given the length of time between military service and the 
first complaints of hearing loss, the competent medical 
opinion finding a relationship between the hearing loss 
disability and service unlikely, and the lack of any contrary 
medical nexus evidence, the Board finds that the 
preponderance of the evidence is against the claim.  Thus, 
entitlement to service connection for bilateral hearing loss 
is denied.

		b.)  Tinnitus

With regard to the veteran's service connection claim for 
tinnitus, the Board has considered the veteran's statements 
that he has suffered ringing in his ears since the military.  
In accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), the Board 
concludes that the lay evidence presented by the veteran 
concerning his continuity of symptoms after service is 
generally credible and ultimately competent, and it is also 
supported by a competent medical opinion suggesting a link 
between the condition and the veteran's active duty.  The VA 
examiner essentially found that the veteran's statements 
concerning the onset of tinnitus immediately following 
treatment for an ear infection was not inconsistent with 
nature of that disorder.  

The Board notes that the veteran's service connection claim 
for tinnitus is distinguishable from his hearing loss claim 
in that while the veteran never alleged the onset of hearing 
loss during military service, the veteran did report the 
onset of tinnitus in service, and the VA examiner found that 
the alleged treatment for an in-service ear infection was a 
"valid source" for tinnitus.  

The Board acknowledges that the current evidentiary posture 
is somewhat sparse, particularly in light of the absence of 
most of the veteran's service medical records (through no 
fault of his own).  The Board also recognizes that the VA 
examiner expressed strong reservations in finding a link to 
service due to the absence of any documentation verifying his 
complaints of continuous tinnitus since service. 

However, the Board finds that both an ear infection and 
tinnitus are types of disability to which the veteran is 
competent to describe experiencing.  See Barr v Nicholson, 21 
Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  Furthermore, there is no reason to doubt 
the veteran's credibility as to his reports.  For this 
reason, and in view of the conclusion of the VA examiner that 
an ear infection is a probable source for tinnitus, the Board 
concludes that there is at least an approximate balance of 
positive and negative evidence as to whether his chronic 
tinnitus had its onset in service.  Therefore, having 
resolved doubt in favor of the veteran, the Board finds that 
service connection for tinnitus is warranted, and the benefit 
sought on appeal granted.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


